UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6435



CHARLIE M. TAYLOR,

                                             Plaintiff - Appellant,

          versus


ERNEST R. SUTTON; HOWARD HEADMAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-95-706-5-F)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charlie M. Taylor, Appellant Pro Se. Neil Clark Dalton, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for new judgment and motion to set aside summary judgment for

Appellees on Appellant's 42 U.S.C. § 1983 claim. Because we find

that the district court did not abuse its discretion in denying

Appellant's motion to set aside judgment, we affirm.
     This court reviews a district court's denial of a Fed. R. Civ.

P. 60(b) motion to set aside judgment for an abuse of discretion.

NOW v. Operation Rescue, 47 F.3d 667, 669 (4th Cir. 1995). The
motion is not intended to be used as a substitute for a timely and

proper appeal. See Ackermann v. United States, 340 U.S. 193, 198
(1950). A party seeking relief under Rule 60(b) must show "`timeli-

ness, a meritorious defense, a lack of unfair prejudice to the op-

posing party, and exceptional circumstances.'" Dowell v. State Fire

& Cas. Auto. Ins. Co., 993 F.2d 46, 48 (4th Cir. 1993) (quoting

Werner v. Carbo, 731 F.2d 204, 206-07 (4th Cir. 1984)).
     In his motion, Appellant merely restates his conclusory alle-

gations that Appellees violated his civil rights by transferring
him in retaliation for filing grievances against prison medical

staff. Because Appellant failed to make the required showing for

relief under Rule 60(b), we affirm the district court's order. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED

                                2